DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 47-75 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/13/2021 are acknowledged.  Claims 54-55 and 66-67 remain withdrawn, as being drawn to an unelected invention or specie. Claim 47 is amended. Claims under consideration in the instant office action are claims 47-53, 56-65, and 68-75.
 Applicants' arguments, filed 10/13/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 47-53, 56-65, and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US 2010/0029725, as disclosed in IDS) in view of Ogawa (US 2012/0316235, as disclosed in IDS).
Rejection
Regarding claims 47-48, Cosgrove teaches a method of managing pest resistance in a plot of pest resistant crops by providing seed of a first transgenic pest resistant crop, the first transgenic pest resistant crop expressing a first transgene and a second transgene, the first transgene providing increased tolerance or resistance to at least one Coleopteran pest and the second transgene providing resistance to at least one Lepidopteran pest, such as Spodoptera frugiperda, providing seed of a second transgenic pest resistant crop, the second transgenic pest resistant crop expressing a third transgene, the third transgene providing resistance to the same at least one Lepidopteran pest through a different mode of pesticidal action than the second transgene, and planting the seed of the first transgenic pest resistant crop and the seed of the second transgenic pest resistant crop in a plot (see abstract; paragraphs 0010, 0064; Table 1).  Regarding claims 49-50 and the amendment of claim 47 filed on 04/05/2021, Cosgrove teaches such plot systems can comprise refuges that encompass at least 20% of the field, which do not contain plants that do not non-transgenic plants (paragraph 0051).  Regarding claims 51, 70-71, Cosgrove teaches the control of pests by applying insecticides such as organophosphates (claim 8).  Regarding claims 72-75, Cosgrove teaches such fields comprising soybean in an amount of at least 90% but also including corn in an amount of about 10% (paragraphs 0063, 0068).  Regarding claims 56, 59-62, Cosgrove teaches combinations of transgenic genes such as the CrylAb and Cry2/Vip3A stack (paragraph 0109).

Ogawa is drawn towards a mating disruption method comprising a step of starting to apply a mating disruptant after mating and oviposition of imagoes of the first generation of an insect pest are substantially over and before imagoes of the second generation of the insect pest emerge, the mating disruptant targeting at least one kind of insect pest which contains one or more kinds of acetates as a natural sex pheromone (see abstract).  Regarding claims 52, 65, 68, 69, Ogawa teaches targeting armyworm (Spodoptera), and applying pheromone Z9-14ac via spray or dispenser (paragraphs 0012, 0034, 0046).
It would have been obvious to one of ordinary skill in the art to apply a mating disruptant such as pheromone Z9-14Ac, as suggested by Ogawa, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Ogawa teaches that the use of pheromones such as Z9-14ac can disrupt the mating of such pests and thereby reduce release loss, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitations wherein the method increases efficiency of the refuge as a result of the application of the mating disruption when compared to a control field plot system which did not apply mating disruption, wherein the insect pest population does not develop effective resistance to the transgenic insecticidal trait until a period of time that is after a control insect pest population in a control field plot develops resistance, wherein said control insect pest population was not exposed to the mating disruption, wherein durability of the transgenic insecticidal trait in the plant species exposed to the mating disruption is increased compared to durability of an identical transgenic insecticidal trait in control plant species that were not exposed to the mating disruption, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 53).  Additionally, when the composition is delivered in the same manner as claimed, the effects of In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.	The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)
	Regarding the limitation wherein the method applies at least 70% mating disruption to the insect pest population, Ogawa does teach significant mating disruption levels for pests (paragraph 0053).  It would be within the skill of an ordinary artisan to be able to modify the pheromone amount in order to obtain the desired level of mating disruption. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
	Applicant argues that Cosgrove teaches away from the present methods by disclosing significant problems with refuge-based approaches and by presenting a refuge-free solution.  The Examiner respectfully disagrees since although Cosgrove does disclose limitations of refuges, Cosgrove does teach a method of managing pest resistance wherein seed is mixed and introduced in the context of a structured refuge of some type (such as, for example, a block refuge or strip refuge) (paragraph 0083).
	Applicant also argues that Cosgrove also teaches that a refuge size of at least 20% is required for efficacy. Paragraph [0051] of this reference, reproduced in its entirety above, states that the use of substantial loss of yield, as currently such refuges must encompass at least 20% of the field." In contrast, the presently claimed invention is based in part on Applicant's discovery that refuges even as low as 2.5% are capable of synergistically delaying the emergence of resistance to transgenic insecticidal traits (see Section III of this response for further information on the unexpected synergy). In view of these teachings, a person of skill in the art would not have had a reasonable expectation of success in carrying out the presently-claimed method that requires the use of a refuge.  The Examiner respectfully disagrees since the claimed invention is drawn to a refuge comprising at least about 2.5% of the field plot system’s agricultural area, and the disclosed 20% reads on such limitations.
	Applicant also argues that the claimed invention has demonstrated unexpected results of resistance delay.  The Examiner respectfully disagrees since such results are not commensurate in scope with the claims as broadly recited, such as plant species, amount of refuge in the field plot system, insect species, and mating disruptant.
	
Conclusion
Claims 47-53, 56-65, and 68-75 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629